DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Orkin et al. (US 4,925,444; hereinafter “Orkin”).
                            
    PNG
    media_image1.png
    222
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    603
    media_image2.png
    Greyscale

               
    PNG
    media_image3.png
    729
    438
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    801
    575
    media_image4.png
    Greyscale

In relation to claims 1 and 15, Orkin shows in figures 2, 3, 4, and 11C, a system for providing multiple infusions to a patient, the system comprising: 
a multiplicity of infusion devices [see figure 2; pumps (84, 86)] for administering a multiplicity of medical fluids [see bags/reservoirs (56, 58)] through an infusion line of an infusion set to the patient, and 
a control device [see figure 3; control system (102)] for controlling the multiplicity of infusion devices, wherein the control device comprises a multiplex module [see figure 11C] configured to multiplex the multiplicity of medical fluids for a multiplexed administration of the medical fluids through said infusion line of the infusion set, the multiplex module comprising a scheduling module [see figures 10A, 10B, 10C] configured to define at least two packets, each packet comprising at least one medical fluid [see figure 11C; each rectangle in the graph equates to a packet] out of the multiplicity of medical fluids, and to arrange the at least two packets in a sequence for administration of the medical fluids of the at least two packets [see figure 11C; the graph shows different fluid sequences of packets that take place in 70 minutes].
        
    PNG
    media_image5.png
    482
    800
    media_image5.png
    Greyscale

In relation to claim 2, Orkin shows in figure 1B, various examples of packets comprising one single fluid, two fluids, or three combined fluids.  Therefore, the packet used for infusion could have been designed to include different fluids.  Additionally, figure 3 only shows a diagram of half of the apparatus shown in figure 2 [section only including bags (56A…E).  Figure 2 includes two pumps with output cannulas/catheters (90, 92) configured for parallel infusion of drugs into a body.  

    PNG
    media_image6.png
    511
    641
    media_image6.png
    Greyscale

	In relation to claim 12, Orkin shows in figure 10A, a module or program configured to assign a priority and a sequence to each packet based on operator entries into the module or program.
	



    PNG
    media_image1.png
    222
    524
    media_image1.png
    Greyscale

	In relation to claim 13, as discussed above, each rectangle in the graph above is a packet.  Each packet could be composed of a single fluid or a mixture of fluids.  Therefore, the system is configured to allow the infusion of neutral fluids such as water by installing a bag or reservoir in the apparatus shown in figure 2.  This will result in a rectangle of figure 11c comprising of water.  
	In relation to claim 14, as discussed above, Orkin shows in figure 3, a control system (102) that controls pumps (84, 86).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orkin et al. (US 4,925,444; hereinafter “Orkin”) in view of Sandy et al. (US 2006/0287884; hereinafter “Sandy”).
                                 
    PNG
    media_image7.png
    879
    613
    media_image7.png
    Greyscale

Orkin does not disclose a pump having a bus connection with a database to check drug compatibility.  Sandy shows in figure 2, a program used by a pump [see Sandy; paragraph 0006; “drug source is any of a volumetric pump, a syringe pump, or a manual infusion device such as, but not limited to, a bolus syringe.”] connected to a database (250).  In paragraph 0020, Sandy explicitly states “[i]n step 240, the identified drug is cross-referenced with a set of patient databases 250 to confirm whether the identified drug matches the prescription written by the physician.  In step 240, the identified drug is also cross-referenced to the patient databases 150 to determine whether the identified drug will cause problems with the patients due to allergies and/or interactions with other drugs.”  Accordingly, for an artisan skilled in the art, modifying the pump’s control system disclosed by Orkin with a database connection to check drug interactions prior to infusion, as taught by Sandy, would have been considered obvious in view of the demonstrated conventionality of this particular database/control system link enhancement.  Moreover, the artisan would have been motivated to make the modification because the enhancement would have determined adverse drug interactions prior to drug infusion into the body [see Sandy; paragraph 0005, last line]; therefore, yielding better human performance by medical personnel [see Sandy; paragraph 0003].
7.	Claims 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Orkin et al. (US 4,925,444; hereinafter “Orkin”) in view of Bristol et al. (US 2002/0143580A1; hereinafter “Bristol”).

    PNG
    media_image8.png
    617
    873
    media_image8.png
    Greyscale

In relation to claim 4, Bristol shows in figure 32, the use of databases in combination with infusion pumps to determine drug daily doses (320) and to determine safe drug combination ranges (322) [see also Bristol; paragraph 0100].  Accordingly, for an artisan skilled in the art, modifying the pump’s control system disclosed by Orkin with a database connection to determine drug daily doses [interruptions] and safe drug combination ranges, as taught by Bristol, would have been considered obvious in view of the demonstrated conventionality of this particular database/control system link enhancement.  Moreover, the artisan would have been motivated to make the modification because the enhancement would have facilitated assessing not only the information supplied by an implantable drug pump, but also integrate data from other data sources [see Bristol; abstract].
In relation to claim 5, as discussed above, Bristol shows in figure 32, the use of databases in combination with infusion pumps to determine drug daily doses (320) and to determine safe drug combination ranges (322) [see also Bristol; paragraph 0100].  Paragraph 0100 explicitly states that “[d]atabase 302 contains information including, but not limited to, the minimum effective dosage of the therapeutic substance, the maximum safe dosage of the therapeutic substance, safe dosage conditions, and safe therapeutic substance combination ranges.  It is of note that the safety check program compares the prescribed dose of each therapeutic substance to "normal" prescribing industry standards.”  Therefore, if the program is constantly checking the above disclosed infusion factors, it is determining when the drug or combination of drugs is being infused or not being infused [interruption].
In relation to claim 6, as indicated in the previous paragraph, “the safety check program compares the prescribed dose of each therapeutic substance to "normal" prescribing industry standards.”  These standards which are based on reactions to the human body determine the dosing sequences; therefore, it would be the human body that will determine the possible length of the dosing/infusion interruption.  
In relation to claim 7, as discussed above, Bristol discloses in paragraph 0100 that “the safety check program compares the prescribed dose of each therapeutic substance to "normal" prescribing industry standards.”  Therefore, each drug or therapeutic substance has a dose standard [(1) when to infuse or not infuse and (2) with what drug a particular drug can be combined] assigned to it in the database. 
In relation to claim 11, Bristol discloses in paragraph 0100 “[d]atabase 302 contains information including, but not limited to, the minimum effective dosage of the therapeutic substance, the maximum safe dosage of the therapeutic substance, safe dosage conditions, and safe therapeutic substance combination ranges.  It is of note that the safety check program compares the prescribed dose of each therapeutic substance to "normal" prescribing industry standards.”  Therefore, each drug has an assigned flow rate in the database.  
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or suggest, inter alia, an infusion pump having a control system configured to determine a utility value for the sequence based on the durations of the packets and the interruption times of the packets.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783